Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JAY RODIA                                          GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   ANN L. GOODWIN
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             May 25 2012, 9:17 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




DARRELL LAWRENCE,                                  )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 49A02-1110-CR-939
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven R. Eichholtz, Judge
                            Cause No. 49G20-1012-FD-95482


                                          May 25, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Darrell Lawrence appeals the order that he serve his entire suspended sentence after

his probation violation. We affirm.

                          FACTS AND PROCEDURAL HISTORY

        On March 3, 2011, Lawrence pled guilty to Class D felony residential entry.1 The trial

court sentenced Lawrence to 730 days, with 180 days executed and 550 days suspended to

probation. The requirements of his probation included reporting to the probation department

and abstaining from criminal activity during his probation.

        On April 27, Lawrence began serving probation, but he never reported to the

probation department. The court issued an arrest warrant for Lawrence because he had not

registered with the probation department. On June 30, the State petitioned to revoke his

probation because Lawrence had been arrested for failing to register with probation, for Class

B felony possession of cocaine,2 and for two counts of Class A misdemeanor resisting law

enforcement.3

        On September 6, the trial court found Lawrence guilty of two counts of Class A

misdemeanor resisting law enforcement. Lawrence admitted the probation violations and the

trial court ordered him to serve all 550 days of his suspended sentence.

                                 DISCUSSION AND DECISION

        The trial court’s decision regarding sanctions imposed on a probation revocation is

reviewed for abuse of discretion. Sanders v. State, 825 N.E.2d 952, 956 (Ind. Ct. App.


1
  Ind. Code § 35-43-2-1.5.
2
  Ind. Code § 35-48-4-6(b)(2).
3
  Ind. Code § 35-44-3-3(a).
                                              2
2005), trans. denied. An abuse of discretion occurs when the trial court’s decision is against

the logic and effect of the facts and circumstances before it. Id. On finding the defendant

violated probation, the trial court may “[o]rder the execution of all or part of the sentence that

was suspended at the time of initial sentencing.” Ind. Code § 35-38-2-3(g).

       Lawrence asserts the trial court abused its discretion when it ordered him to serve all

550 days that had been suspended. It did not. Lawrence admitted he violated his probation

by committing two counts of Class A misdemeanor resisting law enforcement. In light of the

fact Lawrence had not even bothered to register with probation when he was released from

incarceration, which resulted in a warrant for his arrest for violating probation, we cannot

find an abuse of discretion in the trial court’s refusal to allow Lawrence to return to

probation. Accordingly, we affirm the court’s decision to revoke Lawrence’s entire

probationary period.

       Affirmed.

FRIEDLANDER, J., and BARNES, J., concur.




                                                3